Citation Nr: 0203928	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  00-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional dependency benefits for the 
appellant's adopted child.


WITNESSES AT HEARING ON APPEAL

Appellant and her sons


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had more than twenty-nine years of active 
service, ending with his retirement in July 1966.  He died in 
February 1988.  The appellant in this case is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 determination of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  In August 
2001, the appellant and her sons testified at a Board hearing 
at the RO.


FINDINGS OF FACT

1.  The veteran died in February 1988.

2.  In June 1999, the appellant adopted a child who had been 
born in October 1997.


CONCLUSION OF LAW

The criteria for entitlement to additional dependency 
benefits for the appellant's adopted child have not been met.  
38 U.S.C.A. §§ 101(4), 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.57 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001).  
The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that she has been 
informed of the evidence of record, the applicable legal 
criteria, and the nature of the evidence needed to 
substantiate a claim for additional dependency benefits via 
the RO's August 1999 letter and the April 2000 Statement of 
the Case.  The Board concludes the discussions in these 
documents adequately complied with VA's notification 
requirements.  

The Board further notes that the facts in this case are not 
in dispute and the record is complete.  There is no 
indication, nor has the appellant contended, that there is 
any outstanding, relevant evidence which has not yet been 
obtained.  Thus, after reviewing the record, the Board 
concludes that there is no reasonable possibility that any 
further assistance to the appellant would aid in 
substantiating her claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

As noted, the pertinent facts in this case are not in 
dispute.  

In February 1988, the veteran died.  By September 1988 
letter, the RO notified the appellant that she had been 
awarded Dependency and Indemnity Compensation benefits as the 
surviving spouse of the veteran.

In August 1999, the appellant submitted a Decree of Adoption 
indicating that she had adopted a child in June 1999, who had 
been born in October 1997.  

By August 1999 letter, the RO notified the appellant that she 
was not entitled to additional dependency benefits for her 
adopted child.  The RO explained that under applicable 
criteria, the child must have been living in the veteran's 
household at the time of his death; the child must have been 
adopted by the surviving spouse under an adoption decree 
issued within 2 years of the veteran's death; and more than 
half of the child's support must have been provided by the 
veteran or the veteran's spouse from the time the child 
became a member of the veteran's household.  

The appellant appealed the RO's determination, arguing that 
she was entitled to additional dependency benefits as the 
veteran had served his country for 30 years and because she 
did not have sufficient funds with which to raise the child.  
In August 2001, the appellant and her sons testified at a 
Board hearing at the RO.  At the hearing, the appellant 
reiterated her contentions and further testified that her 
adopted daughter had been living with her since she was two 
weeks old.  

II.  Law and Regulations

Under applicable criteria, if a veteran's surviving spouse 
has one or more children of a deceased veteran below the age 
of eighteen, the dependency and indemnity compensation paid 
monthly to the surviving spouse shall be increased by $234 
for each such child.  38 U.S.C.A. § 1311(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.5(e)(3) (2001) (emphasis added).  

A child of a veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. §§ 101(4); 38 C.F.R. § 3.57 (2001).  

A person shall be deemed as of the date of death of the 
veteran, to be the legally adopted child of such veteran if 
such person was at the time of the veteran's death (1) living 
in the veteran's household at the time of his death; (2) was 
adopted by the veteran's spouse under a decree issued within 
2 years after the veteran's death; and (3) was not receiving 
from an individual other than the veteran or the veteran's 
spouse, or from a welfare organization which furnishes 
services or assistance for children, recurrent contributions 
of sufficient size to constitute the major portion of the 
child's support.  38 U.S.C.A. §§ 101(4)(A); 38 C.F.R. § 
3.57(c) (2001).  

III.  Analysis

The appellant is seeking entitlement to additional dependency 
benefits for her adopted child.  

As set forth above, the law makes no provision for payment of 
additional dependency benefits for an adopted child of a 
surviving spouse, unless that child was also the adopted 
child of the veteran.  That is, to be considered an adopted 
child of the veteran under the applicable law and regulation, 
the child must have been living in the veteran's household at 
the time of his death and must have been adopted by the 
surviving spouse under a decree issued within 2 years after 
the veteran's death.  38 U.S.C.A. §§ 101(4)(A); 38 C.F.R. § 
3.57(c).

In this case, since the appellant's adopted child was born in 
October 1997, more than 9 years after the veteran's death, it 
would be impossible for the child to have been living in the 
veteran's household at the time of his death.  As the primary 
legal requirement for an additional dependency allowance for 
an adopted child of the veteran has not been met, the Board 
must deny the appellant's claim.  

In reaching this decision, the Board has considered the 
appellant's assertions that she is entitled to additional 
benefits for her adopted child based on the veteran's length 
of service and based on her financial need.  However, as set 
forth above, the law is clear and provides no basis to award 
the benefits sought by the appellant - that is, benefits 
based either on financial need or on the length of service of 
a deceased veteran.  

The Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. § 7104(c) (West 1991).  
In this case, the law passed by Congress specifically 
prohibits the payment of additional dependency benefits as 
set forth above.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U.S. Court 
of Appeals for Veterans Claims held that where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board should be terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  Thus, the appellant's claim of entitlement to 
additional dependency benefits for her adopted child must be 
denied because of the absence entitlement under the law.  Id.


ORDER

Entitlement to additional dependency benefits for the 
appellant's adopted child is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

